Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses or suggests inter alia the limitation of an electrical connector assembly capable of being assembled on a carrier, wherein a plurality of first signal bumps and a plurality of first grounding bumps are disposed on the carrier, and the electrical connector assembly comprises: a plurality of signal terminals capable of being corresponding to the first signal bumps; a plurality of grounding terminals disposed adjacent to the signal terminals and capable of being corresponding to the first grounding bumps; and an elastic conductor having a plurality of elastic conductive portions, wherein the elastic conductor is capable of being disposed above the carrier, and the signal terminals and the grounding terminals compress the elastic conductive portions of the elastic conductor, so that the signal terminals and the grounding terminals are capable of being electrically connected to the first signal bumps and the first grounding bumps of the carrier. The closest prior art is to Guetig et al. which disclose a similar type of an electrical connector assembly capable of being assembled on a carrier. However, Guetig et al. lacks to disclose or suggest at least the limitation of an elastic conductor having a plurality of elastic conductive portions, wherein the elastic conductor is capable of being disposed above the carrier, and the signal terminals and the grounding terminals compress the elastic conductive portions of the elastic conductor, so that the signal terminals and the grounding terminals are capable of being electrically connected to the first signal bumps and the first grounding bumps of the carrier as being recited in the independent claim 1 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831